Citation Nr: 0405195	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease at L5-S1.  

2.  Entitlement to service connection for neck scarring, 
including as due to exposure to herbicide.  



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board notes that, although the veteran initially claimed 
service connection for crotch rot, neck lesions, and 
increased sweating, he withdrew his claims regarding crotch 
rot  and increased sweating in his notice of disagreement 
received in May 2002.  He indicated that he wanted to appeal 
only the issue pertaining to scarring on his neck


REMAND

The veteran has contended that he has scarring on his neck 
that resulted from a lump that was noted in service.  He also 
asserts that his lumbosacral disc disease was caused by his 
having to carry heavy radios weighing 60-80 pounds during 
service.  The service medical records document that a lump 
was noted on the right side of the veteran's neck and a 
statement from a fellow serviceman corroborates his report of 
having to carry heavy radios during service.  

The Board believes that VA's duty to assist the veteran 
requires that, in light of the veteran's contentions and 
evidence contained in the record, he should be afforded 
pertinent examinations, to include medical opinions regarding 
the relationship, if any, of his current conditions to 
service.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159 
(2003).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should provide the veteran 
with proper notice as to the information 
and evidence that is not of record that 
is necessary to substantiate his claims, 
the information and evidence that VA will 
seek to provide, and the information and 
evidence that he is expected to provide.  
Further, the veteran should be advised to 
furnish all evidence in his possession, 
not already submitted, that pertains to 
the claims.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for the claimed disorders 
since October 2002.  With any needed 
assistance from him, the RO should then 
request copies of the records of all 
treatment indicated by the veteran.  All 
records so obtained should be associated 
with the claims file.  

3.  Upon receipt of all requested 
records, the veteran should then be 
scheduled for skin and neurological 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  All indicated special 
tests should be completed.  Each examiner 
should report all pertinent current 
symptoms, clinical findings, and 
diagnoses.  

a.  The neurological examiner should 
also be requested to provide an 
opinion as to the degree of 
probability that any current 
degenerative disc disease of the 
lumbosacral spine resulted from the 
veteran's repeated carrying of loads 
of 60-80 pounds during service.  

b.  The skin examiner should also be 
requested to provide an opinion as 
to the degree of probability that 
any current neck scarring is the 
result of the lump on the right side 
of the veteran's neck that was noted 
in service or to his exposure to 
herbicide.  

All opinions should be supported by 
reference to pertinent evidence in the 
file.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims.  If any action 
taken remains adverse to him, he and his 
accredited representative should be 
provided with a supplemental statement of 
the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



